EXHIBIT A
oes Gmail Jack Cabasso GREED

For Officer Moore
1 message

Jack Cabasso Ga Thu, Jul 29, 2021 at 5:01 PM

To: NYEPTdb_EM UNIT <a

Recipient

 

| searched and do not have an email address for Officer Moore and | know | do not have a phone number. | spoke with him this
morning and he requested | send customer contact information for people whom | communicated with regarding the business.
Attached are the bi-weekly communications from Sept 24, 2020 through July 29, 2021.

He also asked for documentation regarding my unemployment. Attached is the complete history from inception to date.

Jack Cabasso

2 attachments

f (Untitled]_2021072916010800.pdf
— 4203K

#} [Untitled]_2021072916101400.pdf
115K
 

Company -

Contact

Contact Info

 

 

 

 

 

 

 
 

Company

|Contact

Contact Info

 

 

 

 

 

 

 

 
 

Company

|Contact

Contact Info

 

 

 

 

 

 

 

 
 

Company

Contact

Contact Info

 

 

 

 

 

 

 
 

Company

 

 

Contact

 

Contact Info

 

 

 

 
 

Company

|Contact

Contact info

 

 

 

 

 

 

 

 
 

Company

Contact

Corttact Info.

 

 

 

 

 

 

 

 
 

 

Company

Contact

Contact info

 

 

 

 

 

 
 

Company

Contact

Contact info

 

 

 

 

 

 
 

Company

~ |Contact Info

 

 

 

Contact

 

 

 
 

Company

{Contact

Contact Info

 

 

 

 

 

 

 

 
 

Company

Contact

Contact Info

 

 

 

 

 

 

 
 

 

Company

Contact

Contact Info

 

 

 

 

 
 

Company Contact Contact Info

 

 

 

 

 

 
 

Company

Contact

Contact Info

 

 

 

 

 

 

 

 
 

Company Contact Contact Info

 

 

 

 

 

 
 

 

Company

Contact

Contact Info

 

 

 

 

 

 
 

 

Company

Contact

{Contact info

 

 

 

 

 

 
 

Company

Contact

|Contact Info

 

 

 

 

 

 

 
 

Company

Contact

Contact Enfo.

 

 

 

 

 

 

 
Contact. Contact Info

 
